DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to method for detecting differentially methylated regions (DMR) comprising using one or more methylation-sensitive restriction endonucleases (MSREs) selected from the group consisting of Aor13HI, BspMII, AccIII, Aor51HI, Eco47III, BspT104104, AsuII, NspV, Eco52I, XmaIII, PluTI, PmaCI, PmlI and RsrII.
Group II, claim(s) 2-9, drawn to method for detecting polysomy in a test sample comprising fetal DNAs and maternal DNAs, comprising: (a) isolating a DNA mixture from the test sample and a control sample; (b) obtaining DNA fragments by digesting the DNA mixture with one or more methylation-sensitive restriction endonucleases (MSREs); (c) amplifying specific differentially methylated regions (DMRs) by subjecting the DNA fragments to PCR amplification; and (d) obtaining a ratio of the relative concentration of methylated fetal DNAs in the test sample to the relative concentration of methylated fetal DNAs in the control sample, wherein the relative concentration of methylated fetal DNAs in the test sample greater than that of the control sample indicates a likelihood of the presence of the polysomy in the test sample.
Group III, claim(s) 10-14, drawn to a method for determining differentially methylated regions (DMRs) in genome-wide scale, comprising: (a) isolating a DNA mixture from a test sample; (b) generating an adapter-ligated DNA by ligating the DNA mixture with a sequencing adapter; (c) obtaining a MSRE-digested DNA by digesting the adapter-ligated DNA with one or more methylation-sensitive restriction endonucleases (MSREs); (d) obtaining PCR products by amplifying the MSRE-digested DNA with PCR; (e) sequencing the PCR products by next generation sequencing (NGS); and (f) determining DMRs in genome-wide scale.
Group IV, claim(s) 15-19, drawn to a method for determining differentially methylated regions (DMRs) in genome-wide scale, comprising: (a) isolating a DNA mixture from a test sample; (b) obtaining DNA fragments by digesting the DNA mixture with one or more methylation-sensitive restriction endonucleases (MSREs); (c) generating a biotin-ligated DNA by ligating the DNA fragments with a biotin-containing linker; (d) enriching the biotin-ligated DNA with streptavidin beads; (e) obtaining an adapter-ligated DNA by ligating the enriched biotin-ligated DNA with a sequence adapter; (f) sequencing the adapter-ligated DNA by next generation sequencing (NGS); and (g) determining DMRs in genome-wide scale.
Group V, claim(s) 20-24, drawn to a method for determining differentially methylated regions (DMRs) in genome-wide scale, comprising: (a) isolating a DNA mixture from a test sample; (b) obtaining DNA fragments by digesting the DNA mixture with one or more methylation-sensitive restriction endonucleases (MSREs) wherein the unmethylated cytosines are present at the terminal nucleotides of the DNA fragments, and the methylated cytosines are present at the middle nucleotides of the DNA fragments; (c) generating a sequencing adapter-ligated DNA by ligating the DNA fragments with a sequencing adapter; (d) obtaining PCR products by amplifying the sequencing adapter-ligated DNA with PCR; (e) sequencing the PCR products by next generation sequencing (NGS); and (f) determining DMRs in genome-wide scale.
Group VI, claim(s) 25-29, drawn to a method for determining differentially methylated regions (DMRs) in genome-wide scale: (a) isolating a DNA mixture from a test sample; (b) generating an adapter-ligated DNA by ligating the DNA mixture with a sequencing adapter; (c) obtaining a sodium bisulfite-treated DNA by treating the adapter-ligated DNA with sodium bisulfite; (d) obtaining PCR products by amplifying the sodium bisulfite-treated DNA with PCR; (e) sequencing the PCR products by next generation sequencing (NGS); and (f) determining DMRs in genome-wide scale.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of restriction digest with methylation-dependent restriction enzymes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jensen et al. (US 2016/0145685 A1; published May 26, 2016). Specifically, Jensen et al. teach detection of differential methylation and aneuploidy detection using restriction enzymes AatII, AccII, ACiI, AcII, AfeI, AgeI, AgeI-HF, Aor13HI, Aor51HI, AscI, AseI, BceAI, BmgBI, BsaAI, BsaHI, BsiEI, BspDI, BsrFI, BspT104I, BssHII, BstBI, BstUI, Cfr10I, ClaI, CpoI, EagI, Eco52I, FauI, FseI, FspI, DpnI, DpnII, HaeII, HaeIII, HapII, HfaI, HgaI, HhaI, HinP1I, HPAII, Hpy99I, HpyCH4IV, KasI, MaeII, McrBC, MluI, MspI, NaeI, NgoMIV, NotI, NotI-HF, NruI, NsbI, NtBsmAI, NtCviPII, PaeR7I, PIuTI, PmII, PmaCI, Psp1406I, PvuI, RsrII, SacII, SaII, SaII-HF, ScrFI, SfoI, SfrAI, SmaI, SnaBI, TspMI, ZraI ([0024]; [0060]; [0177] and [0311], for example).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 29, 2021